DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/03/2022. As directed by the amendment: claim(s) 1, 5-7, and 16-22 has/have been amended; claim(s) 3 has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1, 4-13, and 16-22 are presently pending in this application.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) in view of Patel et al (2013/0150396).
Regarding claim 1, Trombley discloses a beverage preparation capsule (Fig. 2 #1 cartridge) containing a solubilisate of at least one pharmaceutically active agent or a dietary supplement ([0029] lines 5-7 ---“Base 10 can include component 12, which can include an active and/or an excipient.”)., 
wherein said beverage preparation capsule (Fig. 2 #1 cartridge) consists of 
a one-chambered cup (Fig. 2 #1 cartridge is a one-chambered cup) with a base (Fig. 2 #15 bottom) and 
a frustoconical lateral wall (Fig. 2 shows the lateral wall to be frustoconical), 
a circular lip (Fig. 2 #13 rim) larger in diameter than the base (Fig. 2 #15 bottom) on the side of the cup opposite to the base (Fig. 2 #15 bottom) and a cover (Fig. 2 #20 lidding) welded to the periphery of said circular lip (Fig. 2 #13 rim),
However, Trombley does not disclose poorly water-soluble refers to a pharmaceutically active agent or a dietary supplement that requires more than 250 ml of aqueous media over the pH range of 1 - 7.5 for their highest dose to be dissolved, said solubilisate is the composition of said at least one pharmaceutically active agent or dietary supplement and of solubilizing agents, said solubilizing agents are the standard solubilizing agents of micelle, liposome, self- emulsification or cyclodextrin complexation technology, and said solubilisate is not a concentrate, suspension or emultion of said at least one poorly water-soluble pharmaceutically active agent or dietary supplement or extract thereof.
Nonetheless, Trombley teaches that liquid medicinal materials can be used in the capsule. Applicant discloses a list of poorly water-soluble pharmaceutically active agents or dietary supplements in the specification on pages 15-28. The poorly water-soluble nature of the pharmaceutically active agents or dietary supplements is an inherent property of those agents or supplements and is not affected by the claimed structure of the capsule. The list of poorly water-soluble pharmaceutically active agents or dietary supplements provided by Applicant were commercially available before the effective filing date of the claimed invention.
Therefore, it would be obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate a pharmaceutically active agent or a dietary supplement that requires more than 250 ml of aqueous media over the pH range of 1 - 7.5 for their highest dose to be dissolved into the capsule of Trombley since there a finite number of identified, predictable potential solutions (suitable pharmaceuticals or supplements geared towards a specific treatment or dietary regiment) to the recognized need (health benefit) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (effective delivery of known substances for the benefit of public health).
Furthermore, Patel teaches in which the solubilizing agents of said solubilisate are the standard solubilizing agents of micelle, liposome, self-emulsification or cyclodextrin complexation technology ([0037] ---“In certain embodiments, Applicant's composition for increasing the bioavailability of Acetaminophen further comprises a solubilizer. Applicant has discovered that polyethoxylated castor oil, polyethylene glycols, propylene glycol, fatty acids and esters, ethoxylated fatty acids and esters, alcohols, and their derivatives, either singly or in combination, will facilitate solubilization of Acetaminophen in Applicant's first surfactant and second surfactant mixture.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley by incorporating the solubilizing agents as taught by Patel for the purpose of increasing the bioavailability of the pharmaceutically active agent or a dietary supplement. ([0037])
Regarding claim 4, Trombley discloses use of the beverage preparation capsule as defined in claim 1, for enhancing the resorption and/or bioavailability of at least one of said dietary supplements or pharmaceutically active agents (Examiner notes that the phrase “for enhancing the resorption and/or bioavailability of at least one of said dietary supplements or pharmaceutically active agents” is a statement of intended use and the structure of the device as taught by Trombley can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)
Regarding claim 6, Trombley in view of Patel teaches the use of the beverage preparation capsule as appears above (see the rejection of claim 1), and Trombley further teaches in which the solubilisate contains at least one pharmaceutically active agent ([0019] ---“As used herein, “active” or “pharmaceutical active” includes all compounds and compositions that can be used to treat and/or prevent illness and/or provide overall health and wellness benefits in mammals, particularly humans. Non-limiting examples of particularly useful actives include over-the-counter (OTC) actives, behind the counter actives, and prescription actives, vitamins, minerals, plant-derived materials, energy boosting materials, probiotics, fiber, prebiotics, and combinations thereof.), as a dosage form in medicine (Examiner notes that the phrase “the solubilisate contains at least one pharmaceutically active agent as a dosage form in medicine” is a statement of intended use and the structure of the device as taught by Trombley in view of Patel can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 7, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 1), and Trombley in view of Patel further teaches in which the solubilisate prepared by micelle, liposome, self-emulsification or cyclodextrin complexation technology has not the bitter or unpleasant taste of the at least one pharmaceutical drug, dietary supplement or extract thereof. (Examiner considers “in which the solubilisate prepared by micelle, liposome, self-emulsification or cyclodextrin complexation technology has not the bitter or unpleasant taste of the at least one pharmaceutical drug, dietary supplement or extract thereof,” to be inherent properties of the micelle, liposome, self-emulsification or cyclodextrin complexation technology. This inherent property is not affected by the structure of the capsule). 
	Regarding claim 9, Trombley discloses a beverage dispensing system, comprising 
a) a beverage dispenser ([0043] lines 1-4 ---"In one example, the automatic brewing machine can have an upper needle 66, which punctures lidding 65, approximately in the center, and does not puncture first chamber 61 or second chamber 62.”) for preparing and dispensing a beverage from a beverage preparation capsule, 
b) a beverage preparation capsule (Fig. 1 #1 cartridge) as defined in claim 1, and 
c) a beverage container ([0018] lines 3-8 ---"Some of these machines can have a penetrator or needle that can penetrate the lidding and then provide a flow of water, frequently hot water, through the hole in the lidding, while a second penetrator or needle pushes through the bottom of the base to receive the outflow of the beverage and dispense it into a cup or container.”).
Regarding claim 13, Trombley discloses a method for preparing a beverage by means of the beverage dispensing system as defined in claim 9, comprising the following steps: 
a) providing a beverage preparation capsule (Fig. 1 #1 cartridge) as defined in claim 1; 
b) placing said capsule (Fig. 1 shows the cartridge as it would appear inside of the brewing machine. The cartridge is pierced by Fig. 1 #66 upper needle and #67 upper needle, both components of the brewing machine.) in said beverage dispenser ([0043] lines 1-4 ---"In one example, the automatic brewing machine can have an upper needle 66, which punctures lidding 65, approximately in the center, and does not puncture first chamber 61 or second chamber 62.”), 
c) placing a conveniently sized beverage container below the nozzle of the beverage dispenser ([0018] lines 3-8 ---"Some of these machines can have a penetrator or needle that can penetrate the lidding and then provide a flow of water, frequently hot water, through the hole in the lidding, while a second penetrator or needle pushes through the bottom of the base to receive the outflow of the beverage and dispense it into a cup or container.”); and 
d) operating the beverage dispensing system ([0043] lines 16-20 ---“When the brewing begins, water will flow out the upper needle and flow around the intact chamber, while combining with the components of the broken chamber and making a beverage with the desired components.”).
Regarding claim 20, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Patel further teaches in which the poorly water-soluble pharmaceutically active agent of the solubilisate is acetaminophen (Abstract ---“A composition for increasing the bioavailability of Acetaminophen in humans and animals, comprising Acetaminophen, a first water soluble surfactant…”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley in view of Patel by incorporating acetaminophen solubilisate as taught by Patel for the purpose of improving the health and well-being of an individual.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) in view of Patel et al (2013/0150396) as applied to claim 1, further in view of Montoya-Olvera et al (2012/0157547).
Regarding claim 5, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 1), but does not teach in which the poorly-water soluble dietary supplement of the solubilisate β-carotene.
Nonetheless, Montoya-Olvera teaches in which the poorly-water soluble dietary supplement of the solubilisate β-carotene ([0028] lines 1-5 ---“Doney, John, Alfred, in WO/2008/080037 disclose carotenoid compositions of enhanced solubility and bioavailability that contain at least one solubility-enhancing polymer. In one embodiment the carotenoid is a provitamin A carotenoid such as .beta.-carotene.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley in view of Patel by incorporating the poorly-water soluble dietary supplement of the solubilisate β-carotene as taught by Montoya-Olvera for the purpose of preventing tissue degeneration. (Abstract)

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) as applied to claims 1 and 9.
Regarding claim 8, Trombley discloses the beverage preparation capsule as appears above (see the rejection of claim 1), but does not teach in which said capsule is a minicapsule, having a diameter from 5 mm to 25 mm and a height from 5 to 12 mm.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make said capsule a minicapsule, having a diameter from 5 mm to 25 mm and a height from 5 to 12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 12, Trombley teaches the beverage dispensing system as appears above (see the rejection of claim 9), and Trombley further teaches in which said beverage dispenser is equipped with or configured to receive a beverage preparation capsule holder ([0043] lines 4-7 ---"Simultaneously, lower needle 67 punctures the bottom 68 of base 69 and chamber 63.” Examiner considers the upper and lower needles to be the capsule holder.) or a beverage preparation capsule rotating table configured to receive at least one minicapsule as defined in claim 8.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) as applied to claim 9, further in view of Tansey, Jr. et al (US 2015/0183627).
Regarding claim 10, Trombley teaches the beverage dispensing system as appears above (see the rejection of claim 9), and Trombley further teaches in which said beverage dispenser or said beverage preparation capsule comprises a tube or a nozzle for the outlet of said beverage into said beverage container ([0018] lines 3-8 ---"Some of these machines can have a penetrator or needle that can penetrate the lidding and then provide a flow of water, frequently hot water, through the hole in the lidding, while a second penetrator or needle pushes through the bottom of the base to receive the outflow of the beverage and dispense it into a cup or container.”).
However, Trombley does not teach the tube or nozzle being characterized by containing a flow restriction device.
Nonetheless, Tansey teaches the tube or nozzle being characterized by containing a flow restriction device (Fig. 23B #896 outflow valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beverage dispensing system of Trombley by incorporating the flow restriction device as taught by Tansey for the purpose of regulating the flow of beverage into the beverage container.
Regarding claim 11, Trombley in view of Tansey teaches the beverage dispensing system as appears above (see the rejection of claim 9), and Tansey further teaches in which said flow restriction device (Fig. 23B #896 outflow valve) is a thread, an orifice plate ([0227] lines 17-19 ---“Also shown in FIG. 23B is outflow valve 896 covering the bottom opening of the fitment interior channel 895.”) or a distally tapered nozzle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beverage dispensing system of Trombley in view of Tansey by incorporating the flow restriction device as taught by Tansey for the purpose of regulating the flow of beverage into the beverage container.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) in view of Patel et al (2013/0150396) as applied to claim 3, further in view of Hyde et al (US 2014/0236351).
Regarding claim 16, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 3), but does not teach in which the poorly-water soluble dietary supplement of the solubilisate is melatonin.
Nonetheless, Hyde teaches in which the poorly-water soluble dietary supplement of the solubilisate is melatonin ([0116] lines 1-6 ---“The consumable composition may be a neutraceutical composition including, but not limited to, one or more of the following: vitamins (e.g., ascorbic acid, pyridoxine, riboflavin), minerals (e.g., calcium salts, zinc salts, potassium salts), hormones (e.g., dimethylaminoethanol (DMAE), dehydroepiandrosterone (DHEA), melatonin)...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley in view of Patel by incorporating melatonin solubilisate as taught by Hyde for the purpose of improving the health and well-being of an individual.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) in view of Patel et al (2013/0150396) as applied to claim 3, further in view of Berndl et al (2004/0013697).
Regarding claim 17, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 3), but does not teach in which the poorly-water soluble dietary supplement of the solubilisate is folic acid.
Nonetheless, Berndl teaches in which the poorly-water soluble dietary supplement of the solubilisate is folic acid ([0016] lines 1-7 ---“Active ingredients for the purpose of the invention also include vitamins and minerals. The vitamins include the vitamins of the A group, the B group, which are meant besides B.sub.1, B.sub.2, B.sub.6 and B.sub.12 and nicotinic acid and nicotinamide to include also compounds with vitamin B properties such as adenine, choline, pantothenic acid, biotin, adenylic acid, folic acid, orotic acid, pangamic acid, carnitine, p-aminobenzoic acid…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley in view of Patel by incorporating folic acid solubilisate as taught by Berndl for the purpose of improving the health and well-being of an individual.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) in view of Patel et al (2013/0150396) as applied to claim 3, further in view of Bromley et al (US 10,220,007). 
Regarding claim 18, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 3), but does not teach in which the poorly-water soluble dietary supplement of the solubilisate is quercetin.
Nonetheless, Bromley teaches in which the poorly-water soluble dietary supplement of the solubilisate is quercetin (Col. 5 lines 65-68 and Col. 6 lines 1-3 ---“ compounds containing oil-soluble acids and alcohols, for example, tartaric acid, lactylic acid butylated hydroxyanisole, butylated hydroxytoluene, lignin, sterols, polyphenolic compounds, oryzanol, cholesterol, phytosterols, flavonoids, such as, but not limited to, quercetin and reservatol, and diallyl disulfides.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley in view of Patel by incorporating quercetin solubilisate as taught by Bromley for the purpose of improving the health and well-being of an individual.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) in view of Patel et al (2013/0150396) as applied to claim 1, further in view of Staniforth et al (US 2008/0171083). 
Regarding claim 19, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 1), but does not teach in which the poorly-water soluble pharmaceutically active agent of the solubilisate is furosemide.
Nonetheless, Staniforth teaches in which the poorly-water soluble pharmaceutically active agent of the solubilisate is furosemide ([0056] lines 1-49 ---“Specific drugs or active agents that can be incorporated into compositions in accordance with the present invention include… diuretic drugs such as furosemide, chlorthalidone,…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley in view of Patel by incorporating furosemide solubilisate as taught by Staniforth for the purpose of improving the health and well-being of an individual.


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trombley et al (US 2016/0145037) in view of Patel et al (2013/0150396) as applied to claim 1, further in view of McCamish et al (US 2008/0280955). 
Regarding claim 21, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 13), but does not teach in which the poorly-water soluble pharmaceutically active agent of the solubilisate is glipizide.
Nonetheless, McCamish teaches in which the poorly-water soluble pharmaceutically active agent of the solubilisate is glipizide ([0068] lines 1-18 ---“Insulin secretagogues, which increase insulin production by stimulating pancreatic beta cells, such as:… (5e) glipizide…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley in view of Patel by incorporating glipizide solubilisate as taught by McCamish for the purpose of improving the health and well-being of an individual.
Regarding claim 22, Trombley in view of Patel teaches the beverage preparation capsule as appears above (see the rejection of claim 1), but does not teach in which the poorly-water soluble pharmaceutically active agent of the solubilisate is clarithromycin.
Nonetheless, McCamish teaches in which the poorly-water soluble pharmaceutically active agent of the solubilisate is clarithromycin ([0226] lines 1-4 ---“ Other antibiotics include chloramphenicol, the tetracyclines, e.g., demeclocycline, doxycycline, methacycline, minocycline, oxtetracycline, and tetracycline; the macrolides, e.g., azithromycin, clarithromycin,…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capsule of Trombley in view of Patel by incorporating clarithromycin solubilisate as taught by McCamish for the purpose of improving the health and well-being of an individual.

Response to Arguments
Applicant’s arguments, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trombley et al (US 2016/0145037).
Applicant argues that prior art reference Smith does not teach a one-chambered cup and the cup for use with pharmaceutical agents. Examiner respectfully agrees with prior art reference Smith not teaching a one-chambered cup.
However, newly cited prior art reference Trombley teaches a one-chambered cup that is designed for use with pharmaceutical actives. Para. [0015] lines 4-6 ---"The structure and/or material(s) of the base and/or the lidding can provide long term stability for the pharmaceutical actives and/or child-resistance.” 
	Furthermore, the contents of the cup do not provide a structural difference between the claimed invention and the prior art, since the prior art reference Trombley teaches a cup being used especially for pharmaceutical agents such as those claimed by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761